Order entered January 8, 2013




                                             In The
                                   Court of Zfppeato
                          fifth 3Biotritt of trexao at             )1:   atfao
                                      No. 05-11-00959-CR

                        JAMAL DESHUN APPLEWHITE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-00048-Y

                                            ORDER
       The State's second motion for an extension of time to file its brief is GRANTED. The

State's brief, which was filed on January 7, 2013, is d med timely filed.
                                                              -



                                                                     /,   A/ Allh/
                                                          it'll.   -4 L.-4M
                                                      E        ETH LANG-M ER
                                                            I) ING JUSTICE